Citation Nr: 0500348	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  96-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether the veteran filed a timely appeal with a November 
1994 rating decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a mental disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disorder.

3.  Whether new and material evidence has been submitted to 
change a prior determination of willful misconduct for 
injuries incurred in August 1978.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In March 1998, the Board denied the issues on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in a September 2000 
Order, the Court vacated the Board's decision and remanded 
the issues for development consistent with the parties' Joint 
Motion.  In September 2001, the Board determined that new and 
material evidence had not been presented and the requirements 
to reopen the veteran's claim with respect to whether 
injuries sustained in August 1978 were the result of willful 
misconduct had not been met.  In addition, the Board remanded 
the issue of whether the veteran filed a timely appeal with a 
November 1994 rating decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a mental disorder.  Thereafter, in 
February 2002, the Board determined that the veteran did not 
timely perfect an appeal from the RO's November 1994 rating 
decision which found that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a mental disorder.  By Order of the Court 
dated in April 2002, the September 2001 and February 2002 
decisions of the Board were consolidated.  Thereafter, by 
Order of the Court dated in October 2003, both Board 
decisions were vacated and the issues were remanded to the 
Board for readjudication.  

The issues of whether the injuries incurred in August 1978 
were the result of the veteran's willful misconduct and 
entitlement to service connection for a mental disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A substantive appeal from the November 1994 rating 
decision, which found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
mental disorder, was timely filed.

2.  The veteran's claim of entitlement to service connection 
for a mental disorder was previously denied in multiple 
decisions, the most recent of which was a March 1991 Board 
decision.

3.  Evidence received since the March 1991 Board decision is 
new and bears directly and substantially on the question of 
whether the veteran's current diagnosis of schizophrenia is 
related to service.

4.  An April 1993 Board decision found that no new and 
material evidence had been submitted to change a prior 
determination of willful misconduct for injuries incurred in 
August 1978.

5.  Evidence received since the April 1993 Board decision is 
new and bears directly and substantially on the question of 
whether the veteran's injuries were the result of willful 
misconduct.



CONCLUSIONS OF LAW

1.  A timely substantive appeal was filed from the November 
1994 rating decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a mental disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302 (2004).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a mental 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2004); 38 C.F.R. 
§ 3.156 (2001).

3.  New and material evidence has been submitted to reopen a 
claim of whether the veteran's injuries were the result of 
willful misconduct.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2004); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issues of whether the 
veteran filed a timely appeal with a November 1994 rating 
decision which found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
mental disorder, whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
mental disorder, and whether new and material evidence has 
been submitted to change a prior determination of willful 
misconduct for injuries incurred in August 1978.  

As will be discussed in greater detail, the Board finds that 
a timely substantive appeal was filed from the November 1994 
decision which found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
mental disorder and new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for a mental disorder and whether the veteran's 
injuries were the result of willful misconduct.  The Board 
also finds that additional evidentiary development is 
necessary before these claims can be adjudicated on the 
merits.  This development will be discussed in greater detail 
in the remand portion of this document.  

Timeliness of Appeal

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  By statute, questions as to the 
timeliness or adequacy of a substantive appeal are determined 
by the Board.  38 U.S.C.A. § 7105(d)(3).  See 38 C.F.R. 
§ 20.101(d).  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. 
App. 231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

As noted above, a November 1994 rating decision found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a mental disorder.  Notice 
of the denial, and appellate rights, was provided by way of a 
letter dated November 16, 1994.  The veteran's notice of 
disagreement (NOD) with this determination was received at 
the RO on August 18, 1995.  The RO issued a statement of the 
case (SOC) on October 3, 1995.  From this point, the veteran 
had 60 days in which to perfect his appeal by filing a 
substantive appeal with the RO.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  

The veteran's substantive appeal, VA Form 9, regarding the 
November 1994 decision was received at the RO on April 1, 
1996.  This VA Form 9 was received seventeen months after the 
veteran was provided notice of the denial of his claim and 
almost six months after he was provided with an SOC with 
respect to this issue.  

However, prior to the April 1996 substantive appeal, on 
November 21, 1995, (erroneously identified as November 12, 
1995, in prior documents) the RO received correspondence from 
the veteran in which he claimed that, "on a summer night in 
1978, after suffering a broken jaw, [he] was crucified..."  
This letter further reflects the opinion of the veteran that 
he is owed 100 percent service connected disability.  The 
Board accepts the November 21, 1995, communication from the 
veteran as an expression of his intent to pursue his claim.

Upon consideration of the foregoing and according the veteran 
the benefit of the doubt, the Board finds that the November 
21, 1995, communication from the veteran is accepted as a 
timely and adequate substantive appeal from the November 1994 
rating decision of the RO, denying the veteran's attempt to 
reopen a claim for service connection for a mental disorder.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
38 C.F.R. § 20.202 (Board will liberally construe arguments 
in a substantive appeal for purpose of determining whether 
they raise issues on appeal).  

Having determined that the veteran has submitted a timely 
appeal with a November 1994 rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a mental disorder, the 
discussion of the Board now moves to the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a mental disorder.  

New and Material Evidence

The veteran is seeking service connection for a mental 
disorder.  Specifically, he claims that he presently 
experiences psychiatric impairment which initially began 
during his period of military service.  Additionally, the 
veteran claims that a change in the prior determination of 
willful misconduct for injuries incurred in August 1978 is 
warranted because his claimed injuries were the result of 
excessive force employed by the military police at the time 
of his detention.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The Board notes that amendments made 
regarding 38 C.F.R. § 3.156(a), are effective August 29, 
2001, see 66 Fed. Reg. 45,620, 45,629, and do not apply to 
the veteran's claims which were received prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

With respect to the mental disorder claim, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder was denied by the Board in June 1987.  
In a subsequent decision, dated in March 1991, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen his claim.  Specifically, the 
Board noted that, inasmuch as there were no clinical findings 
supportive of a diagnosis of schizophrenia, a remand to 
accomplish additional development would serve no useful 
purpose.  

Similarly, with respect to the determination of willful 
misconduct, in April 1993, the Board denied the veteran's 
claim to reopen the September 1981 administrative 
determination by the RO that the injuries incurred by the 
veteran in August 1978 were due to his willful misconduct.  
In this decision, the Board found that the veteran's 
statements failed to show that any injuries he sustained in 
August 1978 were not occasioned by his willful misconduct.  

The March 1991 and April 1993 Board decisions are final under 
38 U.S.C.A. § 7104(a).  Accordingly, the veteran's claims of 
entitlement to service connection for a mental disorder and 
his claim to reopen a prior determination of willful 
misconduct for injuries incurred in August 1978 can only be 
reopened on the basis of new and material evidence submitted 
since the March 1991 and April 1993 Board decisions with 
respect to these issues.

With respect to the mental disorders claim, it is noted that 
the veteran's claims file now includes a report of 
hospitalization, from November 1991 to January 1992, which 
reflects that the veteran was in four point restraints at the 
time of interview, was angry and verbally abusive, and had a 
long history of chronic paranoid schizophrenia with multiple 
hospitalizations.  The admission report further notes that 
the veteran was taken into protective custody and assaulted 
the sheriff and deputy sheriff while in the jail.  The 
diagnoses upon discharge included chronic paranoid 
schizophrenia.  

With respect to the determination of willful misconduct, it 
is noted that the veteran's claims file now includes a report 
of independent medical evaluation, directed to the attention 
of the veteran's attorney, by a physician who has reviewed 
the veteran's medical records, to include his "VA C-file and 
imaging reports."  In pertinent part, this examination 
report includes the opinion that the veteran "experienced 
excessive force during his military police altercation."  

The Board has reviewed the additional evidence received since 
the March 1991 and April 1993 decisions of the Board and 
finds that this evidence bears directly and substantially on 
the questions of entitlement to service connection for a 
mental disorder and whether the injuries incurred by the 
veteran in August 1978 were due to his willful misconduct.  
Accordingly, the Board deems this evidence to be new and 
material and the veteran's claim of entitlement to service 
connection for a mental disorder and his request to reopen 
the September 1981 administrative determination by the RO are 
reopened.  See Hodge v. West, 155 F.3d at 1363 (the veteran 
is not required to demonstrate that new and material 
evidence, in and of itself, would probably change the outcome 
of the claim; rather, the emphasis is on the completeness of 
the evidentiary record).

Having reopened the claims, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on these claims will therefore not be issued 
until such development is completed.  



ORDER

A timely substantive appeal was filed from the November 1994 
rating decision which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a mental disorder.  New and material evidence 
having been submitted, the claim of entitlement to service 
connection for a mental disorder is reopened; to this extent 
only, the appeal is granted.

New and material evidence having been submitted, the 
September 1981 administrative determination of willful 
misconduct for injuries incurred in August 1978 is reopened; 
to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claims of service connection 
for a mental disorder and the September 1981 administrative 
determination of willful misconduct for injuries incurred in 
August 1978, the Board finds that additional evidentiary 
development and notification of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) is necessary 
with respect to these claims.  

Specifically, given the veteran's history of psychiatric 
treatment and diagnosis of passive aggressive personality 
disorder during service and his current diagnosis of chronic 
paranoid schizophrenia, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's current 
mental disorder based on a review of his claims file, to 
include his service medical records, is "necessary" under 
38 U.S.C.A. § 5103A(d).

In its October 2003 Order, the Court vacated and remanded the 
September 2001 and February 2002 decisions of the Board for 
readjudication.  Specifically, the Court pointed out that 
that the veteran had not been adequately notified of the 
VCAA.  The Board also notes that VA regulations have been 
revised to implement the statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provides that 
upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R. 
§ 3.159(b)(1).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have afforded him 
psychiatric treatment since the date of 
his discharge from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any mental disorder.  The claims folder 
must be furnished to the examiner for 
review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
with supporting analysis as to the 
following:

a)  Whether it is at least as likely as 
not that any current psychiatric 
impairment, to include chronic paranoid 
schizophrenia, had its initial onset in 
service or is related to the psychiatric 
disorder for with the veteran was treated 
in service.  

b)  If it is determined that the 
veteran's psychiatric disorder existed 
prior to service, the examiner is 
requested to provide an opinion as to 
whether the psychiatric disorder which 
existed prior to enlistment was 
aggravated (a chronic worsening of the 
underlying condition versus temporary 
flare-ups of symptoms) as a result of 
disease or injury sustained during 
service and if so, whether such increase 
in severity was beyond the natural 
progress of the disease.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal, with consideration of all 
applicable laws and regulations.  

5.  Upon completion of readjudication of 
the issue of whether the September 1981 
administrative determination of willful 
misconduct for injuries incurred in 
August 1978 should be changed, the RO 
should readjudicate the issues on appeal 
as identified on the July 2003 remand 
from the Board (Docket No. 00-24 824).

If the issues on appeal remain denied, the appellant and his 
representative should be furnished with an appropriate 
supplemental statement of the case and afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


